Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 1 of 29 Page ID #162



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TAY TAY                                                 )
                                                          )
                   Plaintiff,                             )
                                                          )
                   v.                                     )            Case No. 19-cv-00501
                                                          )
  JOHN BALDWIN, WARDEN JEFF                               )            Judge Nancy J. Rosenstengel
  DENNISON, ASSISTANT WARDEN                              )
  WALKER, KRISTIN HAMMERSLEY,                             )
  SERGEANT HICKS, LIEUTENANT                              )
  PICKFORD, OFFICER GARRET, OFFICER                       )
  SORIA, LIEUTENANT CAMPBELL,                             )
  INTERNAL AFFAIRS OFFICER STUCK,                         )
  and OFFICER JOHN DOE,                                   )            JURY TRIAL DEMANDED
                                                          )
                   Defendants.                            )


                                     FIRST AMENDED COMPLAINT

          Plaintiff Tay Tay, by her undersigned attorneys, for her complaint against Illinois

  Department of Corrections Director Rob Jeffreys,1 Warden Jeff Dennison, Assistant Warden

  Walker, Kristin Hammersley, Sergeant Hicks, Lieutenant Pickford, Officer Garrett, Officer

  Soria, Lieutenant Campbell, Internal Affairs Officer Stuck, and Officer John Doe, alleges as

  follows:

                                              INTRODUCTION

          1.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

  under color of law of Plaintiff’s rights as secured by the Eighth and Fourteenth Amendments to

  the United States Constitution as well as the Americans with Disabilities Act.



  1Rob Jeffreys is substituted for John Baldwin as Jeffreys is the current Director of the Illinois Department of
  Corrections.

                                                         1
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 2 of 29 Page ID #163



          2.      Plaintiff is a transgender woman currently housed in Elgin Treatment Center, a

  secured mental health inpatient treatment facility for people designated with a severe mental

  illness. During her time in the Illinois Department of Corrections (“IDOC”), Plaintiff has been

  repeatedly sexually assaulted by other prisoners. She has also been subjected to constant sexual

  harassment at the hands of both prisoners and IDOC staff. As a result of the abuse she has

  endured, Plaintiff has experienced several mental health crises, including several suicide

  attempts and self-mutilation episodes.

          3.      Throughout her incarceration, Plaintiff has repeatedly requested that IDOC staff

  keep her safe, including by transferring her to a women’s prison. IDOC officials denied

  Plaintiff’s requests, in line with IDOC’s policy and practice of housing prisoners according to

  their sex assigned at birth.

          4.      Plaintiff is not safe in men’s prisons. Without court action, IDOC will continue to

  ignore Plaintiff’s pleas for help and she will continue to be in grave danger.

                                    JURISDICTION AND VENUE

          5.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

          6.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the events

  giving rise to the claims asserted in this complaint occurred in this judicial district.

                                                PARTIES

          7.      Plaintiff is, and has been at all relevant times, an Illinois Department of

  Corrections prisoner. She is currently confined at Elgin Treatment Center in Elgin, Illinois.

          8.      Defendant Rob Jeffreys is the Director of the Illinois Department of Corrections

  (“IDOC”). As such, he was acting under color of law. At all relevant times to the events at issue

  in this case, the Director maintained administrative and supervisory authority over the operations



                                                     2
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 3 of 29 Page ID #164



  of all prisons in Illinois. At all relevant times, the Director promulgated rules, regulations,

  policies, and procedures of the IDOC. Defendant Jeffreys is sued in his official capacity.

         9.      Defendant Jeff Dennison is the Warden of Shawnee Correctional Center. At all

  times relevant to the events at issue in this case, Defendant Dennison was employed by the

  Illinois Department of Corrections. As such, he was acting under color of law. At all times

  relevant to the events at issue in this case, Defendant Dennison promulgated rules, regulations,

  policies, and procedures at Shawnee. Defendant Dennison is responsible for supervising all staff

  and managing all operations at Shawnee. He is sued in his individual capacity.

         10.     Defendant Walker is the Assistant Warden of Shawnee Correctional Center. At

  all times relevant to the events at issue in this case, Defendant Walker was employed by the

  Illinois Department of Corrections. As such, she was acting under color of law. At all times

  relevant to the events at issue in this case, Defendant Walker promulgated rules, regulations,

  policies, and procedures at Shawnee. Defendant Walker is responsible for supervising staff and

  managing all operations at Shawnee. She is sued in her individual capacity.

         11.     Defendant Sergeant Hicks, Lieutenant Pickford, Officer Garrett, and Officer John

  Doe are officers at Shawnee Correctional Center. At all times relevant to the events at issue in

  this case, these defendants were acting under color of law and within the scope of their

  employment with the Illinois Department of Corrections. These defendants are sued in their

  individual capacities.

         12.     Defendant Kristin Hammersley is a Licensed Clinical Social Worker at Shawnee

  Correctional Center. At all times relevant to the events at issue in this case, Defendant

  Hammersley was acting under color of law and within the scope of her employment with the

  Illinois Department of Corrections. Defendant Hammersley is sued in her individual capacity.



                                                    3
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 4 of 29 Page ID #165



         13.       Defendant Officer Soria is an officer at Dixon Correctional Center. At all times

  relevant to the events at issue in this case, Defendant Soria was acting under color of law and

  within the scope of his employment with the Illinois Department of Corrections. Defendant

  Soria is sued in his individual capacity.

         14.       Defendants Lieutenant Campbell and Internal Affairs Officer Stuck are officers at

  Danville Correctional Center. At all times relevant to the events at issue in this case, these

  defendants were acting under color of law and within the scope of their employment with the

  Illinois Department of Corrections. These defendants are sued in their individual capacities.

                                      FACTUAL ALLEGATIONS

         15.       Plaintiff is a transgender woman. Plaintiff knew she was a female from a very

  young age. Around 27 years ago, she began identifying as female in places where she felt

  comfortable. Despite the harassment she has received in IDOC as detailed below, Plaintiff

  decided to openly identify as female around ten years ago while in IDOC custody.

            Plaintiff’s Experience as a Transgender Woman in IDOC Men’s Prisons

         16.       Since entering IDOC custody in 2002, Plaintiff has exclusively been housed in

  men’s prisons.

         17.       In 2003, Plaintiff told a nurse at Stateville that she identifies as a woman.

  However, she was ignored and did not receive any treatment or further evaluation.

         18.       In or around 2008 or 2009, Plaintiff told a mental health professional that she

  identifies as a woman. She again did not receive any treatment or further evaluation.

         19.       In or around 2010, eight years after entering IDOC custody, a mental health

  professional finally listened to Plaintiff and recognized that she is a transgender woman.




                                                     4
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 5 of 29 Page ID #166



          20.     Since then, Plaintiff has been repeatedly diagnosed with gender dysphoria,

  including in 2010 by Dr. Panabella at Illinois Rivers Correctional Center, in 2012 by Dr.

  Adkisson at Western Correctional Center, and in 2013 by Dr. Rodos at Western.

          21.     In or around 2013, three years after IDOC first recognized Plaintiff as a

  transgender woman, IDOC finally began providing Plaintiff with hormone therapy. She was on

  hormone therapy from around 2013 until 2015.

          22.     Plaintiff began having concerns about the hormones and raised these concerns

  with Dr. Santos. Plaintiff has a family history of diabetes and was concerned about whether the

  hormones could have any effect on her risk of developing diabetes.

          23.     Plaintiff also discussed her concerns about harassment with Dr. Santos. Plaintiff

  told Dr. Santos that other prisoners were harassing her because she was forced to take her

  hormones in view of other people.

          24.     Rather than address these concerns with Plaintiff, Dr. Santos decided to

  discontinue her hormone treatment altogether.2

          25.     Plaintiff wants to continue hormone therapy at IDOC. However, she is concerned

  about her health and safety while on hormones due to improper monitoring by medical staff and

  the harassment from other detainees. The hormones caused Plaintiff’s features to feminize and

  decreased her strength, making her a target for sexual assaults by other prisoners. Plaintiff is

  primarily concerned about her safety and wants to be able to transition in an environment where

  she feels safe and protected.


  2
    Plaintiff is currently pursuing legal claims for injunctive relief against IDOC for the inadequate medical
  treatment of her gender dysphoria and related mental health issues—this lawsuit is referenced in
  Plaintiff’s motion to consolidate—and therefore she is not pursuing claims for medical treatment in this
  case. However, the inadequacy of her medical treatment is relevant to the claims in this case, as
  Plaintiff’s inadequately treated gender dysphoria contributes to the risk of harm she faces in a men’s
  prison.

                                                       5
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 6 of 29 Page ID #167



         26.     Plaintiff has also been diagnosed with Post-Traumatic Stress Disorder (“PTSD”),

  anxiety, and depression by numerous other mental health professionals while in IDOC.

         27.     Plaintiff suffers from crying spells, hearing voices, self-mutilation, suicidal

  thoughts, and attempted suicide.

         28.     Plaintiff experiences intensified crying spells, hearing of voices, mood swings,

  hypervigilence, panic attacks, nightmares, suicidal thoughts, anxiety, depression and PTSD when

  single-celled or when placed on suicide watch.

         29.     Plaintiff has attempted suicide in IDOC custody numerous times, including on

  January 23, 2013, April 18, 2013, on or about February 17, 2017, and in December 2017. Since

  her December 2017 suicide attempt, Plaintiff has been put on suicide watch at least six times,

  including once in April 2019.

         30.     Plaintiff is continuously sexually harassed by corrections officers and other

  prisoners because of her gender identity.

         31.     Prisoners are constantly exposing themselves to Plaintiff, extorting her, groping

  her, and touching her inappropriately. Plaintiff first reported this type of behavior in 2010. She

  was getting harassed and assaulted so frequently that she eventually stopped reporting these

  actions out of fear that she would be blamed or retaliated against for reporting.

         32.     Plaintiff has suffered numerous sexual assaults because of her gender identity

  while in IDOC custody. One sexual assault she experienced in 2010 was the subject of another

  lawsuit.

         33.     In June 2018 in Shawnee, Plaintiff was housed in a cell in the health care unit

  with six other prisoners who were all harassing her because she is transgender. She did not have

  any privacy in this cell. The other prisoners were also stealing her property.



                                                   6
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 7 of 29 Page ID #168



         34.       Plaintiff told Defendants Warden Dennison and Assistant Warden Walker that she

  did not feel safe in that cell and needed to be moved. Defendant Warden Dennison refused to

  address Plaintiff’s concerns. Defendant Warden Walker refused to move Plaintiff until she

  picked a new cellmate. Plaintiff explained that she did not know anyone at the prison who would

  want to be cellmates with her.

         35.       Plaintiff also told Defendant Hammersley that she did not feel safe in this housing

  assignment.

         36.       Out of desperation to get out of the cell with the six prisoners, Plaintiff gave

  correctional officers the name of another prisoner who she could be housed with. She did not

  know much about this prisoner, but was desperate to get out of her current cell and feel safe.

         37.       Upon information and believe, Defendants Lieutenant Pickford, Officer Garrett,

  Hammersley, and Assistant Warden Walker all played a role in allowing Plaintiff to be housed

  with this prisoner.

         38.       Plaintiff and this prisoner were housed in a cell together in receiving on or around

  June 27, 2018.

         39.       Defendant Sergeant Hicks refused to let Plaintiff and her cellmate out of their cell

  despite the fact that they were not on lockdown status. Defendant Sergeant Hicks called Plaintiff

  derogatory and degrading names. In response to Plaintiff asking to be let out of her cell,

  Defendant Sergeant Hicks told her to “shut up, fag” and “go suck a dick.”

         40.       Because they were not let out of their cell, Plaintiff’s cellmate became aggressive

  and started blaming and threatening her.




                                                     7
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 8 of 29 Page ID #169



          41.     Plaintiff told Defendants Sergeant Hicks and Hammersley that she did not feel

  safe because her cellmate was being aggressive and threatening her. These Defendants refused

  to do anything to help Plaintiff.

          42.     The first night Plaintiff was housed with her cellmate, she told a correctional

  officer that she wanted a crisis team, but the officer ignored her request to see a crisis team.

          43.     The following day, when she was let out of her cell to go to medical, she gave a

  note to Defendant Hammersley explaining that she did not feel safe being housed with her

  cellmate. Plaintiff gave Ms. Hammersley the name of another prisoner so that she could be

  rehoused immediately. However, Plaintiff was not rehoused.

          44.     When she was back in her cell later that day, she again told Sergeant Hicks that

  she did not feel safe and requested to file a grievance. He again called her derogatory names and

  refused to allow her to file a grievance or to let her out of the cell.

          45.     Later that night, into the early hours of June 29, 2018, on the third shift around

  1:00 or 2:00 am, Plaintiff’s cellmate raped her.

          46.     Plaintiff’s cellmate put a shirt on the door to conceal the rape. While the rape was

  occurring, Defendant Officer John Doe conducted a cell check. Defendant Officer John Doe

  opened the cell door to tell them to remove the shirt. When he opened the cell door, Plaintiff’s

  cellmate jumped on the toilet to pretend like nothing was happening. But Defendant Officer

  John Doe saw Plaintiff sitting on the floor naked and scared. Defendant Officer John Doe did

  nothing to protect Plaintiff; rather, he just told them to remove the shirt and continued walking.

          47.     After the rape in the morning on June 29, 2018, Plaintiff was removed from her

  cell and placed on suicide watch.




                                                     8
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 9 of 29 Page ID #170



         48.     Plaintiff called PREA to report this incident and filed a grievance. Upon

  information and belief, the investigation only consisted of interviewing Plaintiff and the

  cellmate. Plaintiff’s PREA complaint was eventually found to be unsubstantiated.

         49.     After being removed from suicide watch, Plaintiff was placed alone in the same

  exact cell where she was raped, forcing her to relive the trauma all over again.

         50.     Plaintiff should never have been housed with the prisoner who raped her. That

  prisoner had already been identified by IDOC to be a “predator” who was not allowed to be

  housed with vulnerable prisoners like Plaintiff. Upon information and belief, the prisoner had

  been investigated for sexual misconduct just months before Defendants Walker, Dennison,

  Hammersley, Pickford, and Garrett approved his housing placement with Plaintiff.

         51.     Plaintiff was transferred to Dixon Correctional Center on August 1, 2018.

         52.     While at Dixon, Plaintiff was harassed by Defendant Officer Soria because she is

  transgender. Defendant Soria made many derogatory comments towards Plaintiff, including

  telling her to stop talking like a girl and calling her “gay,” “fag,” and a “sissy.” Defendant Soria

  also sometimes refused to give Plaintiff her food tray. Plaintiff filed a PREA complaint against

  Defendant Soria. Based on information and belief, nothing was done to investigate these

  allegations.

         53.     Plaintiff also talked to Internal Affairs at Dixon about filing PREA complaints

  because she was being harassed and groped by other prisoners. In January 2019, the Internal

  Affairs Officers told Plaintiff that if she filed a PREA complaint, she would not be transferred to

  Graham Correctional Center and would instead be punished and placed in segregation. The IA

  Officers told Plaintiff that they would investigate these allegations on their own without a formal




                                                   9
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 10 of 29 Page ID #171



  complaint. Upon information and belief, the IA Officers did not investigate these allegations of

  harassment.

         54.     On February 27, 2019, Plaintiff was transferred to Graham Correctional Center.

         55.     While at Graham, Plaintiff was bullied and harassed by other prisoners,

  particularly when she tried to use the phone. She was called many transphobic names.

         56.     Soon after arriving at Graham, another prisoner sexually harassed and threatened

  Plaintiff. He tried to force Plaintiff to have sex with him. He was aggressive towards Plaintiff

  and tried to force her to come out of her cell.

         57.     Plaintiff told Internal Affairs about this individual and filed a grievance. Upon

  information and belief, Internal Affairs did not conduct a formal investigation. The Officers at

  Graham did nothing to protect plaintiff from this prisoner or the others that were harassing her.

         58.     On March 22, 2019, Plaintiff was transferred to Danville Correctional Center,

  where she was housed until July 25, 2019.

         59.     Soon after arriving at Danville, another prisoner told Plaintiff that he wanted to

  have sex with her and pushed her toward the bathroom in an attempted sexual assault. Plaintiff

  was able to get away from this prisoner.

         60.     When Plaintiff was housed in receiving at Danville, another prisoner started to

  harass her, threaten her, and told her that he wanted to have sex with her. Plaintiff complained to

  officers about this prisoner and told them she did not feel safe around him. Despite Plaintiff’s

  complaints, this prisoner was later moved onto the same housing unit as Plaintiff. Plaintiff again

  told officers that the prisoner continued to harass and threaten her. Despite knowing that he was

  threatening her, officers continued to allow this man to be housed on the same unit near Plaintiff

  for a couple of days.



                                                    10
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 11 of 29 Page ID #172



         61.      Officers additionally attempted to house Plaintiff with another prisoner who made

  derogatory statements about Plaintiff and who is transphobic. Fearing for her safety and

  completely desperate, Plaintiff asked for a crisis team and was placed on suicide watch.

         62.      Plaintiff filed grievances about all these incidents at Danville. Upon information

  and belief, no investigation has been conducted.

         63.      Plaintiff has been discouraged from filing formal grievances at Danville, despite

  suffering from constant and repeated harassment from other prisoners. Defendants Lieutenant

  Campbell and Internal Affairs Stuck told Plaintiff that she is causing a disturbance because she is

  complaining too much. These Defendants have refused to do anything to protect her from the

  prisoners that are harassing her.

         64.      Fearing for her safety, Plaintiff has avoided going to the lunchroom for her meals

  for over a month. She is terrified that if she goes to the lunchroom to eat meals, she will be

  attacked by the prisoners who have been threatening her.

         65.      While in IDOC custody, Plaintiff has also been subjected to pervasive verbal

  sexual harassment by correctional officers and medical and mental health staff. IDOC staff

  consistently call her derogatory names. Some specific incidents include:

               a) In February 2015 while in segregation in 5 Cell at Western, a corrections officer

                  wrote “cocksucker” in black marker on Plaintiff’s window.

               b) In July 2016 at Centralia, a corrections officer placed a Styrofoam drinking cup in

                  the window on which the following was written: “You think I’m gay, I know

                  you’re gay, you suck/love dick.” Plaintiff’s PREA complaint regarding this

                  incident was substantiated by the Warden at Centralia.




                                                   11
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 12 of 29 Page ID #173



               c) In or about September 2016 at Centralia, a corrections officer repeatedly taunted

                  and verbally harassed Plaintiff, calling Plaintiff “his bitch,” saying “you’re my

                  girl,” touching her inappropriately, and asking her to strip for other prisoners.

                  Plaintiff’s PREA complaint regarding this officer was also substantiated by the

                  Warden.

         66.      Correctional officers as well as medical and mental health staff, including the

  Defendants, exclusively refer to Plaintiff with male pronouns. This consistent misgendering is a

  form of harassment against transgender women.

   IDOC’s Official Policy is to House Transgender Women Based Solely on Gender Assigned
                                           At Birth

         67.      The medical diagnosis of gender dysphoria refers to the condition characterized

  by clinically significant “distress that may accompany the incongruence between one’s

  experienced or expressed gender and one’s assigned gender.” Gender dysphoria is not a mild

  discomfort with one’s assigned sex. Rather, it is a profound disturbance that, if left untreated or

  inadequately treated, can lead to severe mental anguish and the inability to function normally at

  school, at work, or in a relationship. The Diagnostic and Statistical Manual of Mental Disorders,

  Fifth Edition (the “DSM-5”) classifies gender dysphoria as a serious medical condition.

         68.      The DSM-5 lists six criteria which, when present in some combination, trigger a

  diagnosis of gender dysphoria. These are (i) a marked incongruence between one’s gender

  identity and one’s sex characteristics; (ii) a strong desire to be rid of one’s sex characteristics

  because of that incongruence; (iii) a strong desire for the sex characteristics of the other gender;

  (iv) a strong desire to be of another gender; (v) a strong desire to be treated as another gender;

  and (vi) a strong conviction that one’s feelings and reactions are typical of another gender. An




                                                    12
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 13 of 29 Page ID #174



  individual must experience two or more of these criteria for at least six months to be diagnosed

  with gender dysphoria.

          69.     IDOC completely disregards gender dysphoria diagnoses when making housing

  and placement decisions. IDOC’s official policy is to house prisoners solely on the basis of their

  sex assigned at birth.3

          70.     Plaintiff filed her first grievance requesting transfer to a women’s prison in or

  around 2012. Her grievance was denied. Since then, she has filed multiple grievances

  requesting transfer to a women’s prison, all of which have been denied. She has exhausted many

  of those grievances, all the way to Director Baldwin.

          71.     IDOC officials acted pursuant to this official policy in response to Plaintiff’s

  request for a transfer to a women’s prison.

          72.     IDOC follows this policy not for any legitimate penological purpose, but rather

  for the purpose of avoiding potentially unfavorable publicity.

          73.     The application of this policy to Plaintiff violates her right to be free from cruel

  and unusual punishment as well has her right to equal protection.




  3
    Although there has been two recent instances of transgender woman prisoners being transferred to the
  women’s division in IDOC, that occurred only after extensive litigation and entry of a preliminary
  injunction against IDOC. See Hampton v. Baldwin, et al, No. 3:18-cv-550-NJR-RJD (S.D. Ill. Nov. 7,
  2018). In Ms. Hampton’s case, the Court directed IDOC to undertake the kind of individualized housing
  evaluation called for under the PREA regulations. Once IDOC undertook this evaluation, it made the
  obviously appropriate decision to transfer Ms. Hampton to a women’s facility. See Angie Leventis
  Lourgous, I’m Safe Here: Transgender Woman Describes Life at Illinois Woman’s Prison, CHICAGO
  TRIBUNE, Jan 29, 2019. After Ms. Hampton was transferred, IDOC agreed to transfer another prisoner,
  Ms. Monroe, after doing an individualized housing evaluation at the request of counsel in order to avoid
  another lawsuit.

                                                     13
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 14 of 29 Page ID #175



          IDOC Knows That Its Policy Exposes Plaintiff to a Substantial Risk of Harm

          74.     As the National PREA Resource Center puts4 it: “Being transgender is a known

  risk factor for being sexually victimized in confinement settings.” See National PREA Resource

  Center, at https://www.prearesourcecenter.org/node/3927; see also id. (“Q: Does a policy that

  houses transgender or intersex inmates based exclusively on external genitalia violate Standard

  115.42(c) & (e)? A: Yes.” (March 24, 2016)).

          75.     Additionally, the U.S. Department of Justice’s Bureau of Justice Statistics

  reported in 2014 that almost 40% of transgender prisoners reported sexual victimization in state

  and federal prisons—a rate that is ten times higher than for prisoners in general. U.S. Dep’t of

  Justice, Bureau of Justice Statistics, Sexual Victimization in Prisons and Jails Reported by

  Inmates, 2011-12, Supplemental Tables: Prevalence of Sexual Victimization Among Transgender

  Adult Inmates, Dec. 2014, at https//www.bjs.gov/content/pub/pdf/svpjri1112_st.pdf.

          76.     The Prison Rape Elimination Act of 2003 (PREA) is a federal law that prohibits

  and seeks to eliminate sexual abuse and sexual harassment in prisons.

          77.     Because Illinois prisons receive federal funds, IDOC is required under PREA to

  comply with regulations set forth at 28 CFR § 115.14 et seq.

          78.     As a result of PREA and widely published studies like the ones cited above,

  prison administrators like Defendant Baldwin know that prisoners like Plaintiff face a serious

  risk of harm in men’s prisons.




  4
    The National PREA Resource Center (PRC) is a project of the U.S. Department of Justice Bureau of
  Justice Assistance. The PRC’s aim is to provide assistance to those responsible for state and local adult
  prisons and jails, juvenile facilities, community corrections, lockups, tribal organizations, and inmates and
  their families in their efforts to eliminate sexual abuse in confinement. See National PREA Resource
  Center, at https://www.prearesourcecenter.org/about.

                                                       14
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 15 of 29 Page ID #176



          79.     Under the PREA regulations, IDOC officials are required to make an

  individualized determination of appropriate housing when it comes to housing assignments for

  transgender prisoners. The regulation states: In deciding whether to assign a transgender or

  intersex inmate to a facility for male or female inmates, and in making other housing and

  programming assignments, the agency shall consider on a case-by-case basis whether a

  placement would ensure the inmate’s health and safety and whether the placement would present

  management or security problems. 28 C.F.R. § 115.42(c).

          80.     PREA regulations also require IDOC officials to give serious consideration to a

  prisoner’s own subjective views of his or her own safety. See Section 115.42(d) (“A transgender

  or intersex inmate’s own views with respect to his or her own safety shall be given serious

  consideration.”).

          81.     Given PREA requirements and the fact that the corrections field has generated

  numerous, widely circulated studies regarding the high risk of sexual abuse faced by transwomen

  in U.S. Prisons and jails, prison administrators like Defendant Baldwin know these regulations

  exist to protect the health and safety of transgender prisoners.

          82.     Prison administrators know that transgender prisoners like Plaintiff are at risk of

  harm in men’s prisons and that it is necessary to follow the PREA regulations in order to ensure

  the health and safety of transgender prisoners.

          83.     IDOC purports to comply with PREA regulations, but it has clearly not done so

  with respect to Plaintiff.

          84.     IDOC’s policy not only runs counter to PREA regulations, but it is also counter to

  generally professional accepted standards in the medical and mental health fields.




                                                    15
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 16 of 29 Page ID #177



          85.     The American Medical Association (AMA) has made a policy statement

  supporting prison housing policies that allow transgender prisoners to be placed in correctional

  facilities that are reflective of their affirmed gender status.

          86.     As AMA Immediate Past Chair Patrice A. Harris, M.D. put it, “The problem

  facing the safety and health of transgender prisoners is severe and well-documented. . . .

  Transgender prisoners are disproportionately the victims of sexual assault, suffering higher rates

  of sexual assault than general population inmates.” See American Medical Association, AMA

  Urges Appropriate Placement of Transgender Prisoners (June 11, 2018), at https://www.ama-

  assn.org/press-center/press-releases/ama-urges-appropriate-placement-transgender-prisoners.

          87.     Further, the controlling standards of care for trans people in corrections indicate

  that: “Housing and shower/bathroom facilities for transsexual, transgender, and gender

  nonconforming people living in institutions should take into account their gender identity and

  role, physical status, dignity, and personal safety. Placement in a single-sex housing unit, ward,

  or pod on the sole basis of the appearance of the external genitalia may not be appropriate and

  may place the individual at risk for victimization. Institutions where transsexual, transgender,

  and gender nonconforming people reside and receive health care should monitor for a tolerant

  and positive climate to ensure that residents are not under attack by staff or other residents.”

          88.     IDOC officials recognize that prisoners who are women have different needs than

  prisoners who are men. In particular, women are more likely than men to have experienced

  sexual abuse or other forms of victimization in the past. Likewise, women typically come to

  prison with significant trauma histories.

          89.     In 2018, Illinois enacted a law that formally creates a “Women’s Division” within

  the Illinois Department of Corrections (IDOC). See 730 ILCS 5/3-2-5.5.



                                                     16
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 17 of 29 Page ID #178



         90.      The law requires IDOC to develop and implement “gender responsive and trauma

  informed” practices at prisons within the Women’s Division. IDOC officials have been

  implementing these practices at Illinois women’s prisons through innovative training programs.

         91.      For example, staff at IDOC women’s prisons are trained to:

               a) “Keep in mind that gender does make a difference.”

               b) “Create an environment based on safety, respect, and dignity.”

               c) “Support practices and programs that promote healthy connections to children,

                  family, and the community.”

               d) “Refer issues of substance abuse, trauma and mental health issues to relevant

                  services and appropriate supervision.”

               e) “Encourage female offenders to improve themselves through educational and

                  vocational programs.” See Illinois Department of Corrections, Supervising the

                  Female Offender (undated).

         92.      Staff is also specifically trained to address female prisoners respectfully at all

  times, and to use respectful titles, such as “Ms” when addressing individual prisoners.

         93.      Staff also receives specialized training on how to best interact with people like

  plaintiff who have trauma histories (also called “trauma informed practices”).

         94.      IDOC requires “trauma informed practices” in women’s prisons because evidence

  shows that those practices lead to better outcomes for women prisoners. It leads to less conflict

  among prisoners and reduces the need for punishment.

         95.      As the Warden of Logan Correctional Center recently described to the Chicago

  Tribune, “[T]he culture at Logan has undergone an immense culture shift recently, with staff




                                                    17
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 18 of 29 Page ID #179



  undergoing innovative training on strategies for working with female inmates, recognizing

  trauma, de-escalating conflict and working with those who are mentally ill.”

         96.     The Warden of Logan Correctional Center acknowledges that transgender women

  can be appropriately housed at Logan.

         97.     The mental health program at Logan is equipped to deal with prisoners suffering

  from trauma disorders and gender dysphoria.

         98.     Plaintiff would benefit from being housed at Logan Correctional Center.

         99.     Assignment to a women’s prison would not only affirm Plaintiff’s gender identity,

  but it would put her in an atmosphere where she would be protected from ongoing assault and

  harassment and it would give her access to mental health services she needs to stay safe.

         100.    There is no legitimate penological purpose for IDOC to refuse to house Plaintiff

  at a women’s prison.

         101.    At the same time, Plaintiff does not present a risk to other women at Logan

  Correctional Center.

         102.    Plaintiff is not sexually attracted to women.

         103.    Although Plaintiff has been convicted of violent crimes, the same is true for a

  significant number of cisgender women currently housed at Logan.

         104.    There is no legitimate penological purpose for denying Plaintiff the benefits

  afforded to cisgender women.

     Plaintiff Was Transferred to Elgin Treatment Center Without Adequate Due Process

         105.    In May 2019, Plaintiff filed the instant lawsuit and a motion for a preliminary

  injunction that would require IDOC to transfer her to Logan. The Court scheduled a hearing to

  take place on the motion on July 29, 2019.



                                                  18
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 19 of 29 Page ID #180



         106.    On or around July 22, 2019, IDOC officials informed Plaintiff that she would

  have to go to Menard Correctional Center in order to appear at her preliminary injunction

  hearing. The anticipated transfer caused Plaintiff severe anxiety, given her past experiences of

  sexual violence and abuse at Menard.

         107.    On or around the early morning of July 23, 2019, Plaintiff’s anxiety caused her to

  go on crisis watch. When seen by Alexis Joseph, a mental health professional, Plaintiff reported

  that she was feeling stressed out, overwhelmed, and anxious about her lawsuit. She reported that

  her anxiety was a 5 out of 10. She reported that she was frustrated with the mental health

  treatment she was getting and asked to be seen more.

         108.    The same day, Dr. William Puga was scheduled to be deposed in this matter. Dr.

  Puga is the chair of IDOC’s GID committee, which had previously decided to deny Plaintiff’s

  request to be transferred to Logan. It was also anticipated that Dr. Puga would be called to

  testify at the July 29, 2019 hearing.

         109.    As part of his deposition preparation, Dr. Puga called Danville Correctional

  Center to talk to Plaintiff’s mental health treaters at Danville. He also talked with his attorneys

  and the attorneys for Defendants in this case.

         110.    Within a few hours, Plaintiff’s counsel was informed that IDOC decided to send

  Plaintiff to a psychiatric hospital called Elgin Treatment Center (“Elgin”) and that the

  Defendants were seeking to postpone the July 29, 2019 hearing.

         111.    No one in IDOC asked Plaintiff whether she wanted to go to a psychiatric hospital

  nor did they bother to tell her about their decision until nearly 2 days later.

         112.    Plaintiff did not want to go to a psychiatric hospital.

         113.    Elgin Treatment Center is a small, secured mental health inpatient treatment



                                                    19
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 20 of 29 Page ID #181



  facility for individuals designated with a severe mental illness who require hospitalization.

          114.    While Plaintiff requires adequate mental health care to treat her Gender

  Dysphoria, anxiety, and PTSD, she does not require a hospital level of psychiatric care.

          115.    Under federal law as well as the Illinois Administrative Code, 20 Ill. Admin.

  Code Sec. 415.60, the IDOC is required to notify prisoners of their potential placement in an

  inpatient psychiatric treatment center and allow prisoners an opportunity to object to the

  placement. If a prisoner objects to the placement, they are entitled to a hearing before being

  committed to the mental hospital because of the stigmatizing consequences of a psychiatric

  commitment and the possible involuntary subjection to psychiatric treatment constitutes a

  deprivation of liberty requiring due process.

          116.    A prisoner should be afforded sufficient time to prepare for the hearing if they

  object to the transfer to the psychiatric setting.

          117.    A prisoner should be allowed the opportunity to present testimony of witnesses as

  well as cross-examine witnesses called by the IDOC at the hearing.

          118.    A prisoner has a right to an independent decision maker at the hearing.

          119.    A prisoner has a right to a written statement by the fact finder as to the evidence

  relied on and the reasons for transferring the prisoner.

          120.    A prisoners has a right to qualified and independent assistance provided by the

  state if necessary, which may include an attorney.

          121.    IDOC staff did not notify Plaintiff of her transfer to Elgin until the late morning

  on July 25, 2015, right after she got off a legal call with her counsel.

          122.    Plaintiff told IDOC staff that she objected to her transfer to Elgin and requested

  the opportunity to prepare for the hearing. Staff denied her request to prepare for the hearing and



                                                       20
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 21 of 29 Page ID #182



  conducted the “hearing” on the spot.

         123.     Plaintiff asked if she could call witnesses to testify on her behalf, including her

  lawyers. Staff denied her request to call witnesses and to call her lawyers.

         124.     Plaintiff informed staff that her due process rights were being violated, and

  repeatedly requested to see the Illinois regulations that require a fair hearing. Staff denied her

  request.

         125.     While Plaintiff was attempting to explain why she objected to her transfer to

  Elgin, staff were already preparing for her transfer. The whole “hearing” lasted a matter of

  minutes. Shortly after Plaintiff signed a document objecting to her transfer, staff put her on a

  van to Elgin.

         126.     Plaintiff did not receive a written statement by the factfinder as to the evidence

  relied on and the reasons for transferring her to Elgin.

         127.     Plaintiff arrived at Elgin in the afternoon of July 25, 2015. Despite having both a

  male wing and a female wing, Plaintiff was housed on the male wing.

         128.     Plaintiff is not allowed to have any of her property while there.

         129.     Plaintiff is denied access to a razor and therefore cannot shave her facial or body

  hair. Access to a razor so that she can remain clean shaven is necessary to treat her Gender

  Dysphoria.

         130.     Plaintiff is denied access to female undergarments as well as female commissary

  items—indeed, she is denied access to all commissary items.

         131.     Plaintiff has been informed that there is no transgender group at Elgin.

         132.     The patients Plaintiff has observed at Elgin are extremely low functioning. There

  are patients who cannot control their bodily functions, patients who are actively cutting



                                                    21
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 22 of 29 Page ID #183



  themselves, patients who are actively hallucinating, and patients who are non-communicative.

  Plaintiff will receive no benefit from participating in group therapy with these individuals.

           133.   Since arriving at Elgin, Plaintiff has already been sexually harassed by another

  patient who made unsolicited sexual comments and advances towards her. Plaintiff fears that

  this individual will continue to harass her, as there is no way for her to be separated from him

  short of locking herself in her cell all day.

           134.   Plaintiff’s anxiety is connected with her untreated Gender Dysphoria. While she

  suffers from severe anxiety, she is not actively suicidal. There is no justification for keeping her

  against her will at an intensive inpatient mental hospital.

           135.   Plaintiff has been informed that she could remain at Elgin for four months.

            COUNT I – VIOLATION OF THE EQUAL PROTECTION CLAUSE
    (Fourteenth Amendment Claim for Declaratory and Injunctive Relief under 42 U.S.C §
                                         1983)

           136.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           137.   Count I is alleged against Defendant Director Jeffreys in his official capacity.

           138.   In the manner described more fully above, by refusing to place Plaintiff in a

  woman’s prison, IDOC is discriminating against Plaintiff on the basis of her gender identity in

  violation of the Equal Protection Clause of the Fourteenth Amendment.

           139.   Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her constitutional rights.




                                                    22
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 23 of 29 Page ID #184



           COUNT II – VIOLATION OF THE EQUAL PROTECTION CLAUSE
    (Fourteenth Amendment Claim for Declaratory and Injunctive Relief under 42 U.S.C §
                                         1983)

           140.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           141.   Count II is alleged against Defendants Director Jeffreys in his official capacity.

           142.   In the manner described more fully above, IDOC staff have continually subjected

  Plaintiff to verbal sexual harassment due to her gender identity that male prisoners do not endure.

  The verbal harassment is so pervasive and ongoing that it constitutes intentional discrimination

  on the basis of her gender identity.

           143.   Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her constitutional rights.

                       COUNT III – FAILURE TO PROTECT
   (Eighth Amendment Claim for Damages and Declaratory and Injunctive Relief under 42
                                   U.S.C. § 1983)

           144.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           145.   Count III is alleged against all Defendants.

           146.   Under settled United States Supreme Court authority, and in accordance with the

  Eighth Amendment, Plaintiff is entitled to be free from a known and substantial risk of serious

  harm while in the custody of the State.

           147.   In the manner described more fully above, the Defendants have been and continue

  to be deliberately indifferent to the known and substantial risk of serious harm Plaintiff faces

  from both prison staff and other prisoners as a transgender woman in a men’s prison.

           148.   The actions of the Defendants were the direct and proximate cause of the



                                                    23
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 24 of 29 Page ID #185



  violations of Plaintiff’s constitutional rights and of the damages suffered by Plaintiff, including

  bodily injury, pain, suffering, emotional distress, anguish, and humiliation.

            149.    The Defendants’ above-described actions and omissions were undertaken with

  malice and/or reckless disregard for Plaintiff’s clearly established constitutional rights.

            150.    Additionally, Plaintiff seeks injunctive and declaratory relief against Defendant

  Director Jeffreys in his official capacity to prevent the continued violation of her constitutional

  rights.

                   COUNT IV – AMERICANS WITH DISABILITIES ACT (“ADA”)
                        (ADA claim for Declaratory and Injunctive Relief)

            151.    Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

            152.    Count IV is alleged against Defendant Director Jeffreys in his official capacity.

            153.    As described more fully in the proceeding paragraphs, Plaintiff is a qualified

  person with a mental disability under the Americans with Disabilities Act and her disability is

  known to the Defendants. IDOC staff has diagnosed Plaintiff with Gender Dysphoria.

            154.    Defendants violated the ADA by discriminating against Plaintiff on the basis of

  her Gender Dysphoria disability, as described more fully above.

            155.    Defendants violated the ADA by failing to provide Plaintiff with reasonable

  accommodations for her Gender Dysphoria disability. The Defendants have denied Plaintiff the

  reasonable accommodation of a transfer to a woman’s prison. The Defendants are denying

  Plaintiff reasonable accommodations for Gender Dysphoria at Elgin.

            156.    Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her rights under the ADA.

                            COUNT V – VIOLATION OF DUE PROCESS


                                                      24
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 25 of 29 Page ID #186



    (Fourteenth Amendment Claim for Declaratory and Injunctive Relief under 42 U.S.C §
                                         1983)

           157.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           158.   Count V is alleged against Defendant Director Jeffreys in his official capacity.

           159.   As described more fully in the proceeding paragraphs, Plaintiff was not given a

  fair hearing before she was involuntarily transferred to Elgin, in violation of the Due Process

  Clause of the Fourteenth Amendment.

           160.   Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her constitutional rights

                              COUNT VI – RETALIATION
    (First Amendment Claim for Declaratory and Injunctive Relief under 42 U.S.C. § 1983)

           161.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           162.   Count VI is alleged against Director Jeffreys in his official capacity.

           163.   As described more fully in the proceeding paragraphs, Plaintiff engaged in

  protected First Amendment activity by filing the instant lawsuit and seeking an injunction

  hearing for transfer to a woman’s prison. Plaintiff suffered a deprivation that would likely deter

  that First Amendment activity when Defendants required her to go to Menard in order to appear

  at her own hearing and when they transferred her to Elgin; and the First Amendment activity was

  at least a motivation factor in the Defendants’ decision to take the retaliatory actions.

           164.   Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her constitutional rights.




                                                    25
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 26 of 29 Page ID #187



                     COUNT VII – UNLAWFUL POLICY AND PRATICE
           (Monell Claim for Declaratory and Injunctive Relief under 42 U.S.C. § 1983)

           165.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           166.   Count VII is alleged against Defendant Director Jeffreys in his official capacity.

           167.   The actions of the Defendants were undertaken pursuant to unconstitutional

  policies, practices, and customs of the Illinois Department of Corrections, described above and

  below, which were ratified by policymakers for the Illinois Department of Corrections with final

  policymaking authority.

           168.   At all times material to this complaint, the Illinois Department of Corrections has

  interrelated de facto policies, practices, and customs related to transgender prisoners which

  included, inter alia:

              a) improperly housing transgender women prisoners in male prisons instead of the

                  female prisons;

              b) failing to properly train IDOC employees on how to care for and interact with

                  transgender prisoners;

              c) condoning a culture of harassment and abuse of transgender prisoners in IDOC

                  prisons;

              d) failing to adequately investigate complaints by transgender prisoners related to

                  allegations concerning PREA and other wrongdoing on the part of correctional

                  officers.

           169.   IDOC’s policy is to house prisoners solely on the basis of their sex assigned at

  birth rather than making an individualized assessment as the PREA regulations require. All

  transgender prisoners except two (as explained in footnote 2 above) are currently housed in male


                                                    26
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 27 of 29 Page ID #188



  prisons where they are at risk of being subjected to sexual and physical abuse.

           170.   The interrelated policies, practices, and customs alleged above were well known

  within the IDOC. During the relevant time period, Defendant Director Baldwin had notice of

  these widespread practices by employees at the IDOC.

           171.   The widespread practices were allowed to flourish—and become so well settled

  as to constitute de facto policy of the IDOC—because governmental policymakers and authority

  over the same, namely, Defendant Baldwin, exhibited deliberate indifference to the problem,

  thereby effectively ratifying it.

           172.   The interrelated policies, practices, and customs alleged above were the direct and

  proximate cause of the unconstitutional acts committed by the Defendants and the injuries

  suffered by Plaintiff.

           173.   Plaintiff seeks injunctive and declaratory relief against Defendant Director

  Jeffreys in his official capacity to prevent the continued violation of her constitutional rights and

  the rights of other transgender women in IDOC custody.

           COUNT VIII – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (State law claim for Damages)

           174.   Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

  Count.

           175.   Count VIII is alleged against all the individual Defendants.

           176.   The Defendants’ conduct described above was extreme and outrageous. The

  Defendants’ actions were rooted in an abuse of power and authority, and were undertaken with

  the intent to cause, or were in reckless disregard of the probability that their conduct would

  cause, severe emotional distress to Plaintiff.

           177.   As a direct and proximate result of the Defendants’ actions, Plaintiff suffered and


                                                    27
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 28 of 29 Page ID #189



  continues to suffer severe emotional distress.

                                       REQUEST FOR RELIEF

         WHEREFORE, Plaintiff requests that this Court enter judgment in her favor against the

  Defendants in the following manner:

         1.        Adjudge and declare that the policies, practices, and conduct described in this

  Complaint are in violation of the rights of Plaintiff under the First, Eighth, and Fourteenth

  Amendments to the United States Constitution, as well as her rights under the Americans with

  Disabilities Act.

         2.        Enjoin the Defendants from subjecting Plaintiff to the unlawful policies, practices,

  and conduct described in this Complaint.

         3.        Order that Plaintiff be transferred to Danville Correctional Center and/or Logan

  Correctional Center, the female prison, and placed in general population.

         4.        Order further injunctive relief necessary to address the ongoing violations

  suffered by Plaintiff.

         5.        Retain jurisdiction of this case until such time as the Defendants have fully

  complied with all orders of the Court, and there is reasonable assurance that the Defendants will

  continue to comply in the future with these orders.

         6.        Award Plaintiff compensatory and punitive damages.

         7.        Award Plaintiff reasonable attorneys’ fees, costs, and expenses pursuant to 42

  U.S.C. § 1988.

         8.        Award Plaintiff such other and further relief as this Court may deem appropriate

  and just.

                                            JURY DEMAND



                                                    28
Case 3:19-cv-00501-NJR-MAB Document 64 Filed 07/26/19 Page 29 of 29 Page ID #190



           Plaintiff demands trial by jury.



  Dated: July 26, 2019

                                                       Respectfully submitted,

                                                       TAY TAY

                                                       By: /s/ Vanessa del Valle
                                                          One of her attorneys

  Sheila A. Bedi
  Vanessa del Valle
  Roderick and Solange MacArthur Justice Center
  Northwestern Pritzker School of Law
  375 East Chicago Avenue
  Chicago, IL 60611
  (312) 503-1271
  sheila.bedi@law.northwestern.edu
  vanessa.delvalle@law.northwestern.edu

  Alan Mills
  Elizabeth Mazur
  Uptown People’s Law Center
  4413 N. Sheridan
  Chicago, IL 60640
  (773) 769-1411
  alan@uplcchicago.org
  liz@uplcchicago.org


                                    CERTIFICATE OF SERVICE

           The undersigned, an attorney, certifies that she served the foregoing document upon all

   persons who have filed appearances in this case via the Court’s CM/ECF system on July 26,

   2019.

                                                       /s/ Vanessa del Valle




                                                  29
